RUDKIN and DIETRICH, Circuit Judges
(concurring).
In concurring we do not construe the opinion as impliedly holding that in sueh a case declarations of the insured are incompetent as proof of the substantive fact of falsity in his representations made to the insurer, but we take the precaution of adding that we express no opinion on that point. Furthermore, our concurrence is with the fact in mind that the insured retained the power to change the beneficiary, but whether, in the absence of that consideration, the decision should be different, we intimate no opinion.